Citation Nr: 0120979	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  94-31 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a skin disorder.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to June 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from July and August 1994 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Nashville, Tennessee.  In the decisions, the RO 
denied service connection for skin, hair, and dental 
disorders arising from reported exposure to ionizing 
radiation.  In April 1997, the Board affirmed the RO's denial 
of service connection for hair loss and dental disorders and 
remanded the matter of the veteran's skin disorder.  The 
veteran did not further address the matter of hair loss; 
accordingly, such matter is not presently before the Board.  
In June 1997, the veteran submitted additional documentation 
pertinent to his dental disorder.  In a January 1998 
decision, the RO determined that the submitted documentation 
was not new and material evidence such that the matter of the 
dental disorder could be reopened.  The veteran did not 
appeal this decision.  Therefore, such matter is not 
presently before the Board.

The matter of the skin disorder was remanded again in August 
1998.  In the August 1998 remand decision the Board noted 
that the veteran had filed claims for entitlement to service 
connection for disabilities involving his hip and arteries.  
In May 2001, the veteran subsequently submitted a withdrawal 
of these issues.  Accordingly, they are not presently within 
the purview of the Board's jurisdiction.  See 38. C.F.R. 
§§ 20.200, 20.302 (2000); Archbold v. Brown, 9 Vet. App. 124, 
130 (1996); Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 
1997). Following additional development the case has been 
returned to the Board for appellate review.

FINDINGS OF FACT

1.  Despite the veteran's participation in Project Trinity in 
July 1945, he is not found to have been exposed to ionizing 
radiation to an extent that would have rendered him 
susceptible to radiogenic disease. 

2.  The evidence of record reasonably supports a finding that 
in-service exposure to ultraviolet radiation (sunburn) led to 
the development of actinic keratosis. 

CONCLUSION OF LAW

Actinic keratosis was incurred during active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran has confirmed military participation in Project 
Trinity and was present when the nuclear bomb was tested on 
July 16, 1945.  He reports subsequent employment at the Oak 
Ridge, Tennessee nuclear facility from 1953 to 1956.  He 
claims no radiation exposure after 1956.

The National Personnel Record Center (NPRC) has reported that 
all the veteran's military service records, if any, within 
their custody, were lost in the July 1973 fire at their 
facility.

The Defense Threat Reduction Agency (DTRA) reported that 
radiation dosimetry data pertinent to the veteran during 
Project Trinity indicate a reported dose of 0.0 rem gamma, 
with upper bound of 0.0 rem gamma.  The veteran's dose for 
the skin (arms, legs, scalp, axilla, groin area, face and 
hands) was also reported as 0.0 rem.  DTRA added that 
scientific dose reconstruction indicates that due to the 
distance of the veteran's unit from ground zero, "he had 
virtually no potential for exposure to neutron radiation".  
An additional reconstruction report noted by DTRA, indicates 
that based on the veteran's unit's activities, his 50-year 
committed dose equivalent to all internal organs was 0.0 rem.

The veteran submitted a 'Nuclear Test Personnel Review' sheet 
which noted, under the veteran's name and social security 
number, a gamma dose of 004000:72 beginning July 16, 1945 and 
ending that same day.

In his May 1995 RO hearing the veteran reports that he was 
exposed to radiation on June 16, 1945, while on duty 18 miles 
from the nuclear test site.  He describes his activities the 
day of the detonation, reports the wind changing during the 
day, and being exposed to the elements for most of the day.  

Statements submitted by the veteran and his wife indicate he 
began receiving treatment for his reported skin ailment 
shortly after discharge from service.  At that time it was 
believed the veteran's skin disorder was related to 
allergies.  At one point he reports being told that he was 
allergic to 65 separate foods.   He and his wife report 
continuous treatment for such disorder from 1946 to the 
present.   

One of the earliest available medical records of the 
veteran's skin disorder is an August 1990 VA record, in which 
erythema of the groin and a patch of erythema with scaling 
skin were noted and diagnosed as chronic eczema.  By way of 
medical history, the veteran reported that he has had a 
migrating skin rash since the 1940's.  In March 1994, the VA 
dermatology clinic found erythema and scaling of the scalp, 
ears, face and groin.  The veteran was diagnosed with 
seborrheic dermatitis. The nursing progress notes from that 
time note the patient reported having a rash on his face and 
groin for forty-seven years.  VA progress notes from 1998 
indicate continuing treatment for his skin ailment.

In an April 1994 VA examination, the veteran was diagnosed 
with multiple actinic keratoses on his hands and forearms, 
with dark pigmentation over both forearms.  Based on the 
veteran's reported medical history and physical findings the 
examiner's clinical impression of the veteran's ailment was 
multiple actinic keratoses with prior radiation exposure. 

In a March 1998 VA examination, the examiner diagnosed the 
veteran with actinic keratosis.  The veteran reported his 
radiation exposure and provided the examiner with a copy of 
the 'Nuclear Test Personnel Review' sheet which he explained 
showed a dust gamma meter reading of 004000:72.  The veteran 
also reported a history of in-service sun exposure, resulting 
in twelve sunburns.  He stated that sunscreen was 
unavailable.  The VA examiner stated that the veteran's type 
of keratoses were pre-squamous cell carcinomas and noted that 
they result from any type of radiation exposure including 
ultraviolet radiation as well as nuclear radiation.  The 
examiner also noted that the veteran had type III skin.  The 
examiner concluded that it was impossible to say whether the 
veteran's skin lesions were due to radiation at Alamogordo.  
It was stated that "if he was so exposed to significant 
radiation, it could be a contributing factor". With regard 
to the veteran's seborrheic dermatitis, the examiner noted 
that the areas of erythema and scaling appear to be the 
diagnosed dermatitis.

In a September 1999 advisory opinion from the Director, 
Compensation and Pension Service, it was determined that as 
there was no confirmation that the veteran was exposed to 
ionizing radiation in service and that there was no 
reasonable possibility that the veteran's disabilities were 
the result of radiation exposure. In the opinion, the 
examiner specifically noted that DTRA reported "virtually no 
potential for exposure to neutron radiation". It was 
indicated that a review of the file reflected the veteran had 
numerous excisions of nevi, cryosurgery, and biopsies for 
actinic and seborrheic keratoses, and intertrigo.

Duty to Assist

The Board notes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to the claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C. § 5103A).  Since these legislative 
changes serve to eliminate the "gatekeeping" function in 
the VA claims process imposed by the standard for a well-
grounded claim, see, e.g., Hensley v. West, 212 F.3d 1255, 
1260 (Fed. Cir. 2000), the Board is of the opinion that the 
new legislative changes are more favorable to the veteran.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

Upon review of the claims file, the Board finds that the 
requirements delineated in the April 1997 and the August 1998 
remand orders have been met.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In April 1997 the RO appropriately 
notified the veteran of the option to submit additional 
evidence and informed him that he should identify the names 
and complete addresses of medical providers who treated him 
for his skin condition. An additional VA examination was 
accomplished in March 1998.  Dose information from the 
Department of the Defense was obtained. An opinion from VA's 
Under Secretary of Benefits is also part of the file. All 
additional evidence was made a part of the record, and a 
supplemental statement of the case was issued in May 2000, 
confirming the denial of entitlement to service connection 
for the veteran's reported skin ailment. 

The Board finds that the VA has also met its general duty to 
notify and assist in the veteran's case.  A review of the 
record discloses that the veteran's service medical records 
have been requested.  The RO was informed that no medical 
records were on file at NPRC.  The RO informed the veteran of 
such loss and requested relevant treatment records.  VA 
outpatient records from 1990 to 1994 were procured.  In the 
May 2000 supplemental statement of the case, the RO explained 
the basis for its denial of entitlement to service connection 
for the veteran's reported skin disorders. The RO also noted 
the evidence reviewed, and regulations relevant to the 
matters at issue. There is no indication that any relevant 
available evidence is presently outstanding.  Accordingly, 
the Board finds that all the facts have been developed to the 
extent possible.

Service Connection

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of such and that 
it resulted from disease or injury incurred in or aggravated 
by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See 
Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there 
are certain types of cancer that are presumptively service 
connected specific to radiation-exposed veterans.  38 U.S.C. 
§ 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic 
diseases" may be service connected pursuant to 38 C.F.R. 
§ 3.311.  Third, service connection may be granted under 
38 C.F.R. § 3.303(d) when it is established that the disease 
diagnosed after discharge is the result of exposure to 
ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: thyroid 
cancer, breast cancer, lung cancer, bone cancer, liver 
cancer, skin cancer, esophageal cancer, stomach cancer, colon 
cancer, pancreatic cancer, kidney cancer, urinary bladder 
cancer, salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).

In addition, 38 C.F.R. § 3.311 (b)(4) provides that, even if 
the claimed disease is not one that is already recognized as 
radiogenic by 38 C.F.R. § 3.311(b)(2), the claim will still 
be considered, or developed, under § 3.311 if the veteran 
cites or submits competent scientific or medical evidence 
that the claimed disease is radiogenic.  Id.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107). The Court, in O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991), has held that where 
service medical records are presumed destroyed, the Board's 
obligation to explain its findings and conclusions, and to 
consider carefully the benefit of the doubt rule, is 
heightened.

Analysis

While there is somewhat conflicting information on file 
concerning the extent of the veteran's in-service exposure to 
ionizing radiation, this information has been reviewed by the 
competent reviewing authority (the Director of Compensation 
and Pension Service), with it being ultimately determined by 
this authority that there was no confirmation of the 
veteran's exposure to ionizing radiation during service, and 
there being "no reasonable possibility" that the veteran's 
skin disabilities were the result of any such exposure.

VA examinations in 1994 and 1998 refer to prior radiation 
exposure, and attribute, with varying degrees of probability, 
at least a portion of the veteran's problems with his skin to 
such an exposure.  It should be pointed out, however, that 
the reviewing authority previously cited based its conclusion 
of "non-exposure" on its evaluation of pertinent government 
records and, as such, such conclusion is found to be of 
considerably more probative value than those advanced by the 
VA examiners.  Consequently there is no reasonable basis for 
finding that the veteran's skin cancer can be presumptively 
related under the provisions of 38 C.F.R. § 3.311 to in-
service exposure to ionizing radiation.

Remaining for consideration is also the matter of whether any 
portion of the veteran's problems with his skin can be 
reasonably related to service on a direct incurrence basis; 
that is, under the provisions of 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303(d).  A VA examiner in 1998 commented that 
the veteran did have a type of actinic keratoses that were 
"presquamous cell carcinomas and result from any type of 
radiation exposure, including ultraviolet radiation, as well 
as nuclear radiation."  The examiner also commented at that 
time that the veteran had reported a history of being in New 
Mexico most of his military career, having no sun screen 
available, performing duties outside as a heavy equipment 
operator and having approximately 12 sunburns during service.  
It was also commented by the examiner that the veteran had 
type III skin.  

History furnished at the time of the 1998 examination was 
also to the effect that the veteran had continued to 
experience various problems with his skin following service, 
commencing in 1946, shortly after his discharge from service, 
and the evolution of these problems to the present day was 
detailed by the examiner.

While the potential for continuing problems with repeated 
sunburn following service has not been specifically addressed 
by any examiner, this is noted to be a case in which the 
veteran's service medical records are reportedly unavailable, 
and under the precepts set forth in O'Hare, it is our 
decision that there is an element of reasonable doubt 
presented with regard to the matter of whether repeated 
sunburn (which, as a lay person, the veteran is deemed 
capable of reporting as competent evidence) constituted 
significant exposure to ultraviolet radiation, and which 
ultimately culminated in the actinic keratosis, for which 
service connection is being claimed.

ORDER

Entitlement to service connection for actinic keratoses is 
granted subject to the law and regulations governing the 
award of monetary benefits.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

